                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


John B. Kern.                                          File No. 18-cv-3270 (ECT/TNL)

              Plaintiff,

v.                                                   ORDER ACCEPTING REPORT
                                                      AND RECOMMENDATION
New Flyer of America, Inc.,

           Defendant.
________________________________________________________________________

       The Court has received the April 25, 2019 Report and Recommendation of United

States Magistrate Judge Tony N. Leung. ECF No. 5. No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no

clear error, and based upon all of the files, records, and proceedings in the above-captioned

matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 5] is ACCEPTED;

       2.     Plaintiff’s    Complaint   [ECF    No. 1]   is   DISMISSED        WITHOUT

PREJUDICE for failure to prosecute.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: May 13, 2019                       s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
